DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olds (20060086592) in view of Strecker (6386396).
Regarding claim 1, Olds discloses a metering apparatus for free-flowing material, the metering apparatus comprising: a metering duct (1, 2, and 3) defining a closed cross section and a vertical longitudinal axis (Fig. 1); 5a rotary drive (16); and, said metering duct being wound in the form of a screw (Fig. 1).
Olds DIFFERS in that it does not disclose said rotary drive being configured to generate an oscillating rotary motion of said metering duct about the vertical longitudinal axis. Attention, however, is directed to the Strecker reference, which discloses a rotary drive (260) being configured to generate an oscillating rotary motion about a vertical longitudinal axis (col. 4, lines 33-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Olds reference in view of the 
Regarding claim 3, said rotary drive acts in just one rotational direction (Fig. 1 of Olds).
Regarding claim 4, said metering duct has a discharge opening (22 of Olds) positioned eccentrically to the vertical longitudinal axis; and, said rotary drive is configured to perform a rotary stroke such that said discharge opening is 5positioned in a different angular setting (relative to the barrel, 1 of Olds, because the barrel rotates relative to the discharge opening) after each rotary stroke.
Regarding claim 6, the free-flowing material is at least one of a pharmaceutical powder, a granular material, and microtablets (par. 0117-0118 of Olds).
Regarding claim 7, Olds discloses a method for operating a metering apparatus for free-flowing material (12), the metering apparatus having a metering duct (1, 2, and 3) defining a closed cross section and a vertical longitudinal axis (Fig. 1), the metering apparatus further having a rotary drive (16), the metering 5duct being wound in the form of a screw (Fig. 1), the method comprising the steps of: feeding the free-flowing material to the metering duct (Fig. 1).
 Olds DIFFERS in that it does not disclose and the rotary drive being configured to generate an oscillating rotary motion of the metering duct about the vertical longitudinal axis, and setting the metering duct in an oscillating rotary motion with individual rotary strokes, wherein, with each rotary stroke, a partial quantity of the free-flowing material falls out of a lower discharge opening of the metering duct. Attention, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Olds reference in view of the teachings of the Strecker reference by employing a rotary drive configure to generate an oscillatory motion for the purpose of providing accurate metering by rotating or oscillating the rotary drive a predetermined amount to dispense precise quantities of material.
Regarding claim 8, the lower discharge opening is positioned eccentrically to the longitudinal axis of the metering duct; and, said metering duct, after each rotary stroke, is positioned in a different angular setting (relative to the discharge opening, 22 of Olds, because the barrel, 1 of Olds, rotates relative to the discharge opening).
Regarding claim 9, the cross section of the metering duct is only partially filled with the free-flowing material (Fig. 1 of Olds).10
Regarding claim 10, the cross section of the 14metering duct is fully filled with the free-flowing material (when dispensing from outlet 22 of Olds).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olds in view of Strecker as applied to claim 1 above, and further in view of Allen et al. (3349894).
Regarding claim 2, said metering duct includes a core (3 of Olds), an auger (2 of Olds) encompassing said core, and a casing (1 of Olds) enclosing said core and said auger.
The modified Olds DIFFERS in that it does not disclose said core, said auger and said casing are connected to one another in a 5rotationally secure manner to form a rotary unit. Attention, however, is directed to the Allen reference, which discloses a core, an auger and a casing that are connected to one another in a 5rotationally secure manner to form a rotary unit (col. 2, lines 47-53) for the purpose of preventing the material in the casing from being crushed (col. 3, lines 42-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Olds reference in view of the teachings of the Allen reference by employing a rotary unit for the purpose of preventing the material in the casing from being crushed.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olds in view of Strecker as applied to claim 1 above, and further in view of Lapeyre (4852719).
Regarding claim 5, the modified Olds DIFFERS in that it does not disclose said metering duct has a casing, which can be at least partially opened or 13dismantle. Attention, however, is directed to the Lapeyre reference, which discloses a metering duct having a casing, which can be at least partially opened or 13dismantle (col. 2, lines 24-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Olds 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754